DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
The amendment filed November 24, 2020, has been received and entered.
Claims 4 and 7 are canceled.
Claims 1-3, 5, 6, and 8-16 are pending.  Claims 13-16 are withdrawn.
Claims 1-3, 5, 6, and 8-12 are examined on the merits.

Claim Objections
Claim 6 is objected to because of the following informalities:  
The terms “Pseudomonas,” “Corynebacterium glutamicum,” and “E. coli” should be italicized.  It is noted that these terms were italicized in the previous amendment.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Bacillus SP722.”  It is unclear how an amino acid sequence is an enzyme; it is unclear whether the amino acid sequence shown in SEQ ID NO:2 is the amino acid sequence of a wild-type enzyme from Bacillus SP722.
	Since claim 1 is indefinite, its dependent claims, claims 2, 3, 5, 6, and 8-12, are rendered indefinite.  Therefore, claims 1-3, 5, 6, and 8-12 must be rejected under 35 U.S.C. 112(b).

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-3, 5, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sone (US 5,030,377. Listed on IDS filed 4/4/19) in view of Meek (US 2009/0209447. Previously cited) and Rybak (US 2006/0160192. Previously cited), and in light of Jones (US 2008/0293607. Previously cited), Miksch (US 2004/0005695. Previously cited), and Copenhaver (US 2011/0165635. Previously cited).
Sone discloses a detergent composition which comprises (a) at least one surfactant, and (b) at least one starch debranching enzyme selected from the group consisting of pullulanase, isopullulanase, and isoamylase (abstract).  The detergent composition is to be used as an automatic-dishwashing detergent composition (column 2, lines 22-27).  Therefore, the detergent composition reads on a ‘cleaning composition.’  The at least one surfactant reads on ‘c) a cleaning adjunct’ of instant claim 1.
Sone teaches that the starch debranching enzyme shows amylopectin 6-glucanohydrolase activity (column 2, lines 44-47).  As evidenced by Jones, isoamylase hydrolyses α-1,6-D-glucosidic branch linkages in amylopectin, and is known as EC 3.2.1.68 (page 27, paragraph [0456] of Jones).  Therefore, isoamylase reads on a glycogen-debranching enzyme having activity to 1,6-glucosidic linkages, having activity EC 3.2.1.68 (elected species of instant claims 2 and 3).  As such, at least the embodiment of Sone comprising isoamylase meets the limitation 
The detergent composition may further contain α-amylase as component (c) (abstract), and the inclusion of α-amylase is preferable to improve detergency for starchy dirt (column 2, lines 63-66).  As evidenced by Miksch, α-amylase is a hydrolase for α-1,4-glycosidic bonds as occurring in amylose, amylopectin, or glycogen (page 7, paragraph [0076] of Miksch).  Thus it reads on an amylase ‘having activity to alpha-1,4-glycosidic bonds’ as recited for component b) of instant claim 1.  As such, the embodiment of the Sone composition containing α-amylase is comparable to the claimed invention.  
In sum, Sone is comparable to the claimed invention in that Sone discloses a cleaning composition (a detergent composition) comprising a) a glycogen-debranching enzyme having activity to 1,6-glucosidic linkages (isoamylase); b) an amylase having activity to alpha-1,4-glycosidic bonds (α-amylase); and c) a cleaning adjunct (at least one surfactant).

Sone differs from the claimed invention in that Sone does not disclose:
that the α-amylase (reading on an amylase having activity to alpha-1,4-glycosidic bonds) exhibits at least 80% sequence identity with the amino acid sequence shown in SEQ ID NO:2, the wild-type enzyme from Bacillus SP722;
that the at least one starch debranching enzyme showing amylopectin 6-glucanohydrolase activity (column 2, lines 40-47) (reading on ‘a) a glycogen-debranching enzyme having activity to 1,6-glucosidic linkages’) has at least 80% sequence identity with the amino acid sequence shown in SEQ ID NO:1.


exhibits at least 80% sequence identity with the amino acid sequence shown in SEQ ID NO:2, the wild-type enzyme from Bacillus SP722):
Sone teaches that any species thereof of α-amylase may be used (column 2, line 67 through column 3, line 2).  The α-amylase can be obtained as commercial products under the name of, for example TERMAMYL® and MAXAMYL® (column 3, lines 4-7).
Meek discloses low or nil phosphate and low or nil borate cleaning compositions comprising a protease cleaning system and a weeing agent (page 1, paragraph [0002]).  The cleaning composition includes cleaning detergents, hand dishwashing agents, light duty dishwashing agents, and machine dishwashing agents (page 1, paragraph [0006]).  The cleaning compositions of Meek can comprise one or more enzymes which provide cleaning performance and/or fabric care benefits (page 7, paragraph [0141]).  The list of examples of suitable enzymes include amylases, and mixtures of the examples of suitable enzymes (page 7, paragraph [0141]).  A typical combination is an enzyme cocktail that may comprise, for example, a protease and lipase in conjunction with amylase (page 7, paragraph [0141]).  
Suitable alpha-amylases are taught in Meek, including variants exhibiting at least 90% identity with SEQ ID No. 4 in WO 06/002643, the wild-type enzyme from Bacillus SP722, and in one aspect, variants with deletions in the 183 and 184 positions and variants describe in WO 00/60060 (page 7, paragraphs [0142] and [0145]).  According to the instant specification, “Preferred second amylases are variants exhibiting at least 90% identity with SEQ ID NO: 4 in WO06/002643, the wild-type enzyme from Bacillus SP722 (SEQ ID NO: 2 herein), especially variants with deletions in the 183 and 184 positions and variants described in WO 00/60060” (page 14, lines 26-29).  Therefore, Meek teaches that the alpha-amylase included in their Bacillus SP722’ of instant claim 1.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the α-amylase with an α-amylase that is a variant exhibiting at least 90% identity with SEQ ID No. 4 in WO 06/002643, the wild-type enzyme from Bacillus SP722 (i.e. at least 90% sequence identity with SEQ ID NO:2 of instant claim 1), in the Sone detergent composition comprising isoamylase, α-amylase, and at least one surfactant, for the predictable result of obtaining a detergent composition suitable for automatic-dishwashing (as sought by Sone, see column 2, lines 22-25 and lines 37-38 and claim 6 of Sone).  It would have been a matter of simple substitution of one α-amylase for another which are both recognized as being suitable for inclusion in cleaning compositions such as detergent compositions.  There would have been a reasonable expectation of success in obtaining a detergent composition suitable for automatic-dishwashing since Meek teaches that this α-amylase can be included in cleaning compositions wherein the cleaning compositions of Meek include detergent compositions for dishwashing.  

Regarding difference (b) (Sone does not disclose that the at least one starch debranching enzyme showing amylopectin 6-glucanohydrolase activity (column 2, lines 40-47) (reading on ‘a) a glycogen-debranching enzyme having activity to 1,6-glucosidic linkages’) has at least 80% sequence identity with the amino acid sequence shown in SEQ ID NO:1):

RESULT 2
US-11-275-569-16
; Sequence 16, Application US/11275569
; Publication No. US20060160192A1
; GENERAL INFORMATION:
;  APPLICANT: Ajinomoto Co., Inc.
;  TITLE OF INVENTION: METHOD FOR PRODUCING L-AMINO ACID USING BACTERIUM OF THE
;  TITLE OF INVENTION:  ENTEROBACTERIACEAE FAMILY HAVING PATHWAY OF GLYCOGEN BIOSYNTHESIS DISRUPTED
;  FILE REFERENCE: C440-C5323
;  CURRENT APPLICATION NUMBER: US/11/275,569
;  CURRENT FILING DATE:  2006-01-17
;  PRIOR APPLICATION NUMBER: RU2005101110
;  PRIOR FILING DATE: 2005-01-19
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 16
;   LENGTH: 657
;   TYPE: PRT
;   ORGANISM: Escherichia coli
US-11-275-569-16

  Query Match             100.0%;  Score 3615;  DB 6;  Length 657;
  Best Local Similarity   100.0%;  
  Matches  657;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTQLAIGKPAPLGAHYDGQGVNFTLFSAHAERVELCVFDANGQEHRYDLPGHSGDIWHGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1


Therefore, Sone in view of Meek and Rybak renders obvious instant claims 1, 2 (elected species ‘EC 3.2.1.68’), and 3.
Regarding instant claim 5, isoamylase is a member of the Glycoside Hydrolase Family 13, as evidenced by Copenhaver (Table 1 on page 13).  Therefore, instant claim 5 is rendered obvious.
Regarding instant claim 6, Sone teaches that the starch debranching enzyme (pullulanase, isopullulanase, isoamylase) is derived from microorganisms, for example microbial strains belonging to the genus Klebsiella, Bacillus, Aspergillus, or Pseudomonas (column 2, lines 43-49).  Thus instant claim 6 (at least ‘Pseudomonas’) is rendered obvious. 
Regarding instant claim 8, Sone teaches that the surfactants which can be used as component a) in their detergent composition include anionic surfactants such as alkylbenzenesulfonic acid salts, alkyl or alkenyl ether sulfate salts, alkyl or alkenyl sulfate salts, olefinsulfonic acid salts, and alkenesulfonic acid salts, amongst others (column 2, lines 3-12).  These read on some of the preferred non-soap anionic surfactants disclosed in the instant 
Regarding instant claim 10, Sone in view of Meek and Rybak differs from the claimed invention in that Sone does not expressly disclose that in a 1 wt% solution in deionized water, their composition provides a pH from 7.5 to less than 9.  However, Meek teaches that for their cleaning composition, the cleaning composition may have a pH of from about 6 to about 11, from about 7 to about 10, or even from about 8.3 to about 9 (page 2, paragraph [0039]).  To achieve the desired pH, pH adjusting components may be used, such as sodium silicate (page 9, paragraph [0181]).  Additionally, Meek teaches that cleaning composition may comprise one or more enzymes, including proteases, pullulanases, and amylases, and mixtures of the enzymes they list (page 2, paragraph [0038]).  Before the effective filing date of the claimed invention, it would have been obvious to have adjusted the pH of the detergent composition rendered obvious by Sone in view of Meek and Rybak to a pH from about 6 to about 11, from about 7 to about 10, or from about 8.3 to about 9 such that the detergent compositions maintains any of these pH ranges when diluted to any extent, including when in a 1 wt% solution in deionized water, since Meek teaches that these pH ranges are suitable for a cleaning composition that can be a detergent composition and can comprise enzymes including pullulanases and amylases (speaking to the composition rendered obvious by Sone, Meek, and Rybak).  It would have been a matter of applying a known technique regarding the comparable composition of Meek to the ‘base’ composition of Sone which is of the same technology of cleaning compositions for the 
Regarding instant claim 11, Sone teaches that their detergent composition may contain other ingredients generally incorporated in conventional detergent compositions depending on the intended use of the detergent composition without any particular limitations (column 5, lines 14-19).  These ingredients include “activators for enzymes or bleaching agents” (column 5, lines 41-49).  An activator for bleaching agents reads on a cleaning adjunct comprising bleach activator.  Therefore, instant claim 11 is rendered obvious.
Regarding instant claim 12, as stated above, Sone teaches that their detergent composition may contain other ingredients generally incorporated in conventional detergent compositions depending on the intended use of the detergent composition without any particular limitations (column 5, lines 14-19).  These ingredients include enzymes such as protease (column 5, lines 41-45).  Also, Sone teaches that their automatic-dishwashing detergent composition may further contain conventional ingredients, for example proteolytic enzymes, if necessary (column 6, lines 48-50).  Therefore, instant claim 12 is rendered obvious.
A holding of obviousness is clearly required.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sone, Meek, Rybak, Jones, Miksch, and Copenhaver as applied to claims 1-3, 5, 6, 8, and 10-12 above, and further in view of Lant (US 9,062,279. Previously cited).
As discussed above, Sone in view of Meek and Rybak (and in light of Jones, Miksch, and Copenhaver, cited as evidence) renders obvious claims 1-3, 5, 6, 8, and 10-12.  Regarding instant claim 9, Sone further teaches that the surfactants which can be used as component a) in their 
Lant discloses detergent compositions containing high efficiency lipase enzymes and specific detergent formulations comprising a high reserve alkalinity, greater than 7.5, and less than 15 wt% zeolite and phosphate builder (abstract).  A highly preferred adjunct component of the compositions of Lant is a surfactant, and Lant teaches preferred surfactants include anionic surfactants, non-ionic surfactants, and mixtures of the various surfactants they list (column 7, lines 55-57 and 61-64).  The inclusion of non-ionic detersive surfactant in the composition helps to provide a good overall cleaning profile (column 10, lines 20-22).  Additionally, the non-ionic detersive surfactant not only provides additional soil cleaning performance but may also increase the anionic detersive surfactant activity by making the anionic detersive surfactant less likely to precipitate out of solution in the presence of free calcium cations (column 10, lines 59-63).  Preferably, the weight ratio of non-alkoxylated anionic detersive surfactant to non-ionic detersive surfactant is in the range of less than 8:1, or less than 7:1, or less than 6:1 or less than 5:1, preferably from 1:1 to 5:1, or from 2:1 to 5:1, or even from 3:1 to 4:1.  These ranges overlap or are wholly encompassed by the range of instant claim 9.
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included a nonionic surfactant in the detergent composition rendered obvious by Sone in view of Meeks and Rybak comprising an anionic 
	A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6, and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, and 13-18 of copending Application No. 16/270,627 in view of Meek (US 2009/0209447. Previously cited), and in light of Jones (US 2008/0293607. Previously cited) and Copenhaver (US 2011/0165635. Previously cited).
Claim 1 of `627 recites a cleaning composition comprising a glycogen-debranching enzyme having at least 60% identity to SEQ ID NO:1.  This glycogen-debranching enzyme differs from the glycogen-debranching enzyme of instant claim 1 in that claim 1 of `627 does not recite that the enzyme has activity to 1,6-glucosidic linkages.  However, SEQ ID NO:1 of claim 1 of `627 is identical to SEQ ID NO:1 of instant claim 1.  Since this range encompasses a sequence identity of as high as 100%, it is obvious that the glycogen-debranching enzyme of the claims of `627 encompasses a glycogen-debranching enzyme having the same functional properties as recited in the instant claims, including having activity to 1,6-glucosidic linkages as recited in instant claim 1.  Therefore, the glycogen-debranching enzyme of the claims of `627 renders obvious the glycogen-debranching enzyme of instant claim 1.  According to the instant specification, SEQ ID NO:1 of instant claim 1 corresponds to isoamylase (paragraph [0299] of published application).  Since the claims of `627 encompass a glycogen-debranching enzyme having 100% identity with SEQ ID NO: 1 of instant claim 1, then the claims of `627 render obvious that the glycogen-debranching enzyme is isoamylase and thus render obvious instant claims 2 and 3 (EC 3.2.1.68 corresponds to isoamylase, as evidenced by Jones at page 27, paragraph [0456]), and instant claim 5 (isoamylase is a member of the Glycoside Hydrolase Family 13, as evidenced by Copenhaver in Table 1 on page 13; also, see claim 4 of `627).
Claim 1 of `627 further recites that the cleaning composition comprises a wild type amylase from Bacillus SP722 having the activity of cleaving alpha-1,4-glycosidic bonds.  The claims of `627 differ from the instant claims in that they do not recite that this amylase exhibits Bacillus SP722, and there are alpha-amylases that are variants exhibiting at least 90% identity with that sequence (page 7, paragraphs [0142] and [0145]).  These alpha-amylases are for inclusion in a cleaning composition (page 7, paragraph [0141]).  It would have been obvious that the wild type  amylase of claim 6 of `627 reads on the amylase of instant claim 1 since the wild type amylase from Bacillus SP722 having activity in breaking alpha-1.4-glycosidic bonds is SEQ ID No. 4 in WO 06/002643 which corresponds to SEQ ID NO:2 of instant claim 1 (see page 14, lines 26-29 of the instant specification).  
The cleaning adjunct of the cleaning composition of claim 1 of `627 reads on component c) of instant claim 1.  Therefore, the claims of `627 in view of Meek render obvious instant claims 1-3 and 5-7.
Claim 8 of `627 reads on instant claim 8 (‘a non-soap anionic surfactant’ embodiment).  Claim 9 of `627 is drawn to a broader embodiment of instant claim 9, but claim 10 of `627 reads on instant claim 9.  Claim 10 of `627 provides an additional limitation wholly encompassed by the instant claims.  Claim 12 of `627 overlaps with instant claim 10.  Claim 13 of `627 corresponds to instant claim 11.
Regarding instant claim 12, the claims of `627 do not recite that the cleaning adjunct comprises a protease.  However, Meek discloses that a protease may be included in cleaning compositions (page 7, paragraph [0141]).  It would have been obvious to have included a protease in the composition of the claims of `627 since a protease is suitable for inclusion in a cleaning composition, as shown in Meek.  Therefore the claims of `627 in view of Meek render obvious instant claim 12.
.
 This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, filed November 24, 2020, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, new ground(s) of rejection are made as necessitated by the amendment of the claims.  Applicant has not pointed to specific teachings in the previously cited references which demonstrate that they cannot be combined to render obvious the claimed invention as amended.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651     

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651